     Case 2:20-cv-00216-KJM-DB Document 12 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AUSTIN, esq.,                              No. 2:20-cv-0216 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    GABRIELLE TETRAULT, esq., et al.,
15                       Defendants.
16

17          Plaintiff George Austin is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On April 29,

19   2020, the undersigned issued an order dismissing plaintiff’s amended complaint with leave to

20   amend. (ECF No. 9.) On June 25, 2020, plaintiff filed a motion requesting an extension of time

21   to file a second amended complaint. (ECF No. 10.) Good cause appearing, plaintiff’s request

22   will be granted.

23          The undersigned’s April 29, 2020 order also denied plaintiff’s application for permission

24   for electronic filing out of a concern that plaintiff may not be aware of this court’s requirements

25   for electronic filing. (ECF No. 9.) The order specifically cited Local Rules 131, 133, 137, 140, &

26   141. On July 13, 2020, plaintiff filed another application for permission for electronic filing.

27   (ECF No. 11.) Although that motion acknowledges “Local Rule 133-135,” it does not

28   acknowledge that plaintiff has read and will comply with all applicable Local Rules, specifically
                                                        1
     Case 2:20-cv-00216-KJM-DB Document 12 Filed 07/16/20 Page 2 of 2

 1   Local Rules 131, 133, 137, 140 & 141. Accordingly, plaintiff’s July 13, 2020, motion for

 2   permission for electronic filing will be denied without prejudice to renewal.

 3                                             CONCLUSION

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. Plaintiff’s June 25, 2020 motion for an extension of time (ECF No. 10) is granted.

 6          2. Within sixty days from the date of this order, a second amended complaint shall be

 7   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

 8   Procedure and the Local Rules of Practice. 1 The second amended complaint must bear the case

 9   number assigned to this action and must be titled “Second Amended Complaint.”

10          3. Failure to comply with this order in a timely manner may result in a recommendation

11   that this action be dismissed.

12          4. Within sixty days from the date of this order plaintiff shall file an updated and

13   complete application to proceed in forma pauperis.

14          5. Plaintiff’s July 13, 2020 motion for permission to file electronically (ECF No. 11) is

15   denied without prejudice to renewal.

16   DATED: July 15, 2020                          /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27
     1
      Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                        2
